
	

114 HCON 96 IH: Condemning Palestinian incitement of violence and reaffirming the special bond between Israel and the United States.
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Woodall (for himself, Mr. Hastings, Mr. Posey, Mr. McCaul, Mr. Sessions, Mr. Duncan of South Carolina, Mr. Bishop of Utah, Mr. Cook, Mr. Kelly of Pennsylvania, Mr. Tom Price of Georgia, Mr. Collins of New York, and Mr. Newhouse) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Condemning Palestinian incitement of violence and reaffirming the special bond between Israel and
			 the United States.
	
	
 Whereas the recent wave of violence in Israel is a direct result of incitement by radical Islamist elements under the false pretext of an impending change in the status quo on the Temple Mount;
 Whereas Israeli Prime Minister Binyamin Netanyahu has repeatedly reiterated that Israel has no intention of changing the status quo on the Temple Mount;
 Whereas the intention of Palestinian incitement is to provoke violence and the murder of Jews; Whereas Palestinian terrorist attacks are part of the Palestinian Authority’s strategy of popular resistance that was formally adopted by the Palestinian Authority and Fatah at the Sixth Fatah conference in August 2009;
 Whereas Palestinian violence is driven by anti-Jewish incitement and delegitimization of Israel’s right to exist;
 Whereas Israel’s Magen David Adom reports that between October 1, 2015, and October 31, 2015, 11 Israelis were killed and 146 wounded;
 Whereas between October 1, 2015, and October 31, 2015, 66 terrorist attacks were carried out against Israeli citizens in Israel;
 Whereas in the month of October 2015, Palestinian terrorist attacks have occurred in Jerusalem, Kiryat Gat, Afula, Tel Aviv, Gan Shmuel, Ra’Anana, and the West Bank, and include—
 (1)an attack on October 31, 2015, when a 17-year-old Palestinian terrorist attempted to stab Israel Defense Forces soldiers near the Gilboa crossing;
 (2)an attack on October 30, 2015, when 2 Palestinian terrorists attempted to stab Israeli border police officers near the Tapuach Junction;
 (3)an attack on October 30, 2015, when an Israeli was stabbed by a Palestinian terrorist near the French Hill light rail station in Jerusalem;
 (4)an attack on October 29, 2015, when a Palestinian terrorist stabbed an Israel Defense Forces soldier near the Tomb of the Patriarchs in Hebron;
 (5)an attack on October 29, 2015, when a Palestinian terrorist attempted to stab an Israel Defense Forces soldier in the neighborhood of Beit Hadassah;
 (6)an attack on October 29, 2015, when shots were fired from a passing vehicle towards a bus stop near Jerusalem;
 (7)an attack on October 28, 2015, when an Israeli woman was stabbed by a Palestinian terrorist outside of the Rami Levy supermarket near Gush Etzion;
 (8)an attack on October 28, 2015, when a Palestinian terrorist attempted to stab an Israel Defense Forces soldier near the Tomb of the Patriarchs in Hebron;
 (9)an attack on October 27, 2015, when 2 Palestinian terrorists stabbed an Israel Defense Forces soldier near Gush Etzion;
 (10)an attempted attack on October 27, 2015, when 2 Palestinian terrorists aged 17 and 16 were apprehended with a knife and an axe in Jerusalem;
 (11)an attack on October 26, 2015, when an Israel Defense Forces soldier was stabbed by 2 Palestinian terrorists near Gush Etzion;
 (12)an attack on October 26, 2015, when an Israel Defense Forces soldier was stabbed and seriously wounded near Hebron;
 (13)an attack on October 26, 2015, when a Palestinian assailant attempted to stab an Israel Defense Forces soldier outside of the Tomb of the Patriarchs in Hebron;
 (14)an attack on October 25, 2015, when an Israeli man was wounded in a stabbing attack after his car was stoned by Palestinian assailants near Metzad;
 (15)an attack on October 25, 2015, when a 17-year-old female Palestinian assailant attempted to stab an Israel Defense Forces soldier near Hebron;
 (16)an attack on October 25, 2015, when an Israeli man was stabbed while waiting for a ride near Ariel; (17)an attack on October 24, 2015, when a 16-year-old Palestinian posing as a candy vendor attempted to stab a security guard near the Gilboa crossing;
 (18)an attack on October 23, 2015, when an Israel Defense Forces soldier was stabbed in Gush Etzion; (19)an attack on October 23, 2015, when an Israeli couple and their three young children were wounded when a firebomb was thrown at their car near Beit El;
 (20)an attempted attack on October 22, 2015, when a student was stabbed and moderately injured while waiting for the bus in Bet Shemesh;
 (21)an attack on October 22, 2015, when 2 Palestinian terrorists attempted to board an Israeli school bus to carry out a knife attack in Bet Shemesh;
 (22)an attack on October 21, 2015, when a 15-year-old Palestinian assailant attempted to attack security Forces with a knife in Yitzhar;
 (23)an attack on October 21, 2015, when an Israeli policeman was injured in a car-ramming attack in Ofra;
 (24)an attempted attack on October 21, 2015, when an Israel Defense Forces soldier was critically wounded in a stabbing attack near at the Adam Junction near Jerusalem;
 (25)an attack on October 21, 2015, when 2 Palestinians were apprehended by Israeli security forces who found homemade explosive devices in their vehicle;
 (26)an attack on October 21, 2015, when five Israel Defense Forces soldiers were injured after their vehicle was stoned, and, after exiting the vehicle in order to apprehend the stone-throwers, were rammed by a vehicle near Beit Ummar;
 (27)an attack on October 20, 2015, when an Israeli man was killed after his vehicle was stoned, and, after escaping the vehicle, was struck and run over in a vehicular attack;
 (28)an attack on October 20, 2015, when an Israeli Defense Forces soldier was injured in a stabbing attack in Hebron;
 (29)an attack on October 20, 2015, when 2 Israelis were wounded in a vehicular attack and attempted stabbing at a bus stop at the Gush Etzion Junction;
 (30)an attack on October 18, 2015, when an Israeli Defense Forces soldier was killed and 10 civilians and police officers wounded when a Palestinian terrorist entered the Central Bus Station of Be’er Sheva and opened fire;
 (31)an attack on October 18, 2015, when an Eritrean asylum seeker was shot and killed by security forces after being mistaken for a Palestinian terrorist during the attack on the Be’er Sheva Central Bus Station;
 (32)an attack on October 17, 2015, when a 16-year-old Palestinian assailant attempted to stab Israeli Border Police officers in Jerusalem;
 (33)an attack on October 17, 2015, when a Palestinian attempted to stab an Israeli civilian in Hebron; (34)an attack on October 17, 2015, when a 16-year-old Palestinian woman stabbed an Israeli Border Police officer in Hebron;
 (35)an attack on October 17, 2015, when a Palestinian terrorist stabbed an Israeli Defense Forces soldier at a police checkpoint in Hebron;
 (36)an attack on October 17, 2015, when a Palestinian terrorist attempted to stab an Israeli police officer and bomb squad officer at the Kalandiya Checkpoint near Jerusalem;
 (37)an attack on October 16, 2015, when Palestinian rioters set fire to Joseph’s Tomb, a Jewish Holy site in Nablus;
 (38)an attempted attack on October 16, 2015, when Israeli Border Police detected an explosive device at a checkpoint near Hebrew University’s Campus at Mount Scopus in Jerusalem;
 (39)an attack on October 16, 2015, when a Palestinian terrorist disguised as a photojournalist stabbed an Israeli Defense Forces soldier near Hebron;
 (40)an attempted attack on October 14, 2015, when Israeli Border Police discovered a knife hidden under the assailant’s seat in Jerusalem;
 (41)an attack on October 14, 2015, when a Palestinian terrorist stabbed 2 people by the Damascus Gate in the Old City of Jerusalem;
 (42)an attack on October 14, 2015, when an Israeli woman was stabbed by a Palestinian terrorist while waiting for a bus near the Central Bus Station in Jerusalem;
 (43)an attack on October 13, 2015, when an Israeli man was stabbed in the center of Ra’Anana; (44)an attack on October 13, 2015, when four Israelis were wounded in a stabbing attack in Ra’Anana;
 (45)an attack on October 13, 2015, when 2 Israelis were killed and 15 wounded when 2 Palestinian terrorists boarded a bus and began to attack passengers in Jerusalem;
 (46)an attack on October 13, 2015, when an Israeli man was killed and five wounded by a Palestinian in a vehicle attack in Jerusalem;
 (47)an attempted attack on October 12, 2015, when a stabbing attack was foiled outside of the Lion’s Gate in the Old City of Jerusalem;
 (48)an attack on October 12, 2015, when an Israeli Border Police officer was stabbed by a 16-year-old Palestinian terrorist in Jerusalem;
 (49)an attack on October 12, 2015, when 2 Palestinian terrorists stabbed 2 Israeli civilians, including a 13-year-old Israeli boy riding his bicycle, in Jerusalem;
 (50)an attack on October 12, 2015, when a Palestinian terrorist stabbed an Israel Defense Forces soldier on a bus in Jerusalem;
 (51)an attack on October 11, 2015, when an Israeli police officer was injured when the driver of the car he pulled over set off an explosive device in Maaleh Adumim;
 (52)an attack on October 10, 2015, when a 16- year-old Palestinian terrorist stabbed 2 Israelis near the Damascus Gate in the Old City of Jerusalem;
 (53)an attack on October 10, 2015, when a Palestinian terrorist stabbed 2 Israeli police officers near the Damascus Gate in the Old City of Jerusalem;
 (54)an attack on October 9, 2015, when a 16-year-old Israeli boy was stabbed by a Palestinian terrorist in Jerusalem;
 (55)an attack on October 9, 2015, when a Palestinian terrorist stabbed a police officer in Kiryat Arba; (56)an attack on October 9, 2015, when a Palestinian terrorist attempted to stab an Israeli security guard at the Central Bus Station of Afula;
 (57)an attack on October 8, 2015, when an Israeli Defense Forces soldier and three others were stabbed by a Palestinian terrorist in Tel Aviv;
 (58)an attack on October 8, 2015, when a Palestinian terrorist stabbed an Israeli civilian near the light rail in Jerusalem;
 (59)an attack on October 8, 2015, when a man was stabbed and seriously wounded by a Palestinian terrorist in Kiryat Arba;
 (60)an attack on October 8, 2015, when an Israeli Defense Forces soldier was wounded in a stabbing attack in Afula;
 (61)an attack on October 7, 2015, when a Palestinian terrorist wounded an Israeli man in a knife attack in Petach Tikva;
 (62)an attack on October 7, 2015, when an 18-year-old Palestinian terrorist stabbed an Israeli man near the Lion’s Gate of the Old City of Jerusalem;
 (63)an attack on October 7, 2015, when a Palestinian terrorist stabbed an Israeli Defense Forces soldier in Kiryat Gat;
 (64)an attack on October 4, 2015, when a 15-year-old Israeli boy was stabbed by a Palestinian terrorist in Jerusalem;
 (65)an attack on October 3, 2015, when 2 Israelis were stabbed to death and 2 injured by a Palestinian terrorist in Jerusalem; and
 (66)an attack on October 1, 2015, when 2 Israelis traveling with their four children were killed in a drive-by shooting near Nabulus;
 Whereas the Government of Israel meets acts of Jewish Israeli terrorism with a firm action and clear condemnation;
 Whereas the Palestinian Government praises Palestinian terrorists as heroes to be commended and emulated;
 Whereas the policy of the Government of Israel to keep holy sites of all religions open for all to peacefully worship;
 Whereas Palestinian Authority President Mahmoud Abbas said on July 30, 2013, that In a final resolution, [the Palestinian Authority] would not see the presence of a single Israeli in the state of Palestine;
 Whereas Palestinian Authority President Mahmoud Abbas stated on a September 16, 2015, television broadcast that We welcome every drop of blood spilled in Jerusalem. This is pure blood, clean blood, blood on its way to Allah. With the help of Allah, every martyr will be in heaven, and every wounded will get his reward;
 Whereas the Palestinian Authority-appointed Grand Mufti of Jerusalem, Sheikh Muhammad Ahmad Hussein, attempted to discredit and eliminate Israeli claims to the Temple Mount by erroneously stating on an October 25, 2015, television broadcast that the Al-Aqsa Mosque was an Islamic mosque since the world was created … it was never anything other than a mosque;
 Whereas, on October 14, 2015, Palestinian Authority President Mahmoud Abbas falsely accused the Government of Israel of executing a Palestinian boy, who is alive and recovering in an Israeli hospital after he stabbed an innocent Israeli citizen and was hit by an automobile, thus continuing to incite violence against innocent Israelis;
 Whereas, on September 30, 2015, Palestinian Authority President Mahmoud Abbas said during a speech to the United Nations that the Palestinian Authority is no longer bound to the 1995 Oslo Accords which established the 2-state solution for peace;
 Whereas in June 2013, Palestinian Authority President Mahmoud Abbas referenced Israeli acts which indicate an evil and dangerous plot to destroy Al-Aqsa and build the alleged temple;
 Whereas this month, a Palestinian family chose to name their newborn baby Knife of Jerusalem in order to show solidarity with young Palestinians involved in terrorist attacks against Israelis;
 Whereas in a November 2014 address commemorating the 10th anniversary of Yasser Arafat's death, President Abbas said that as Israel has no claim to Jerusalem, he will not allow the Temple Mount to be contaminated by Jews, and threatened that Jewish prayer at the site would cause a devastating religious war;
 Whereas Prime Minister Benjamin Netanyahu stated on October 19, 2015, following an attack by Israeli civilians on a wrongfully suspected terrorist that Israel is a country of law and that no one will take the law into his own hands;
 Whereas Israelis and Palestinians alike have the right to live in safety and dignity; Whereas Prime Minister Benjamin Netanyahu alternatively stated during an October 1, 2015, speech to the United Nations General Assembly that I am prepared to immediately resume direct peace negotiations with the Palestinian Authority without any preconditions whatsoever; and
 Whereas Palestinian Authority President Mahmoud Abbas has not responded in kind: Now, therefore, be it
	
 That it is the sense of Congress that the United States— (1)condemns each and every one of these acts of violence against Israeli citizens in the strongest of terms;
 (2)believes that any chance at lasting peace can only happen through peaceful, bilateral, discussions and sound consultation with peaceful allies, not calls for bloodshed;
 (3)expresses support for individuals and organizations working to encourage cooperation between Israelis and Palestinians and the many activists within Israel and Palestine working to bring an end to the conflict;
 (4)calls on Palestinian Authority President Mahmoud Abbas and the international community to join us in condemning the current wave of terrorism in Israel; and
 (5)reaffirms the friendship between Israel and the United States.  